DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are pending in this application, Claims 1-5 are acknowledged as withdrawn, Claim 6 was examined on their merits.

Claim Objections

Claim 6 is objected to because of the following informalities:  Claim 6 contains newly added subject matter; (C), which has not been underlined.  Appropriate correction is required.

Specification

The use of the terms PLASMA-LYTE™ and MINIKROS™ which are trade
names or marks used in commerce, has been noted in this application.  The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, &”, or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks,
service marks, certification marks, and collective marks) are permissible in patent
applications, the proprietary nature of the marks should be respected and every effort
made to prevent their use in any manner which might adversely affect their validity as
commercial marks.

The rejection of Claim 6 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, has been withdrawn due to the teachings of the cited prior art below and the guidance in the Specification providing a structure (engineered exosomes)/function (potency to target specific tissues and cells and deliver specific cargo), reasonably conveying to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Response to Arguments

Applicant's arguments filed 06/13/2022 have been fully considered insofar as they argue the claim amendments overcome the above rejection.  However, they are rendered moot as the rejection has been withdrawn as discussed above.   



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is newly rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 6 now recites, “providing all clinical-grade, quality controlled exosomes for therapeutic purposes”.  There is insufficient support in the originally filed disclosure for this newly added limitation.  The Examiner notes that the disclosure is limited to the preparation and storage of exosomes in a bank, but does not contemplate or guide one for the provision thereof for any therapeutic purpose.  Applicant is required to indicate with specificity where support for the newly added limitation may be found in the disclosure or to delete the New Matter.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is newly rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The terms “quality-controlled” is a relative term which renders the claim indefinite. The term “quality-controlled” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure does not indicate what parameters or procedures should be met to indicate that exosomes are “quality controlled”.  For purposes of examination the claim limitation has been interpreted consistent with Mora et al. below whom suggest the storage of exosomes in biobanks and establishment of optimal standardized GMP (Good Manufacturing Practices) guidelines based on well-annotated quality samples (interpreted as quality control).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is newly rejected under 35 U.S.C. § 103 as being unpatentable over Luarte et al. (2016) in view of Mora et al. (2016), both of record.

Luarte et al. teaches that exosomes can be engineered to target specific tissues/cells, using modifications aimed at docking the vesicle to a target cell using specific ligand/receptor binding strategies to facilitate endocytosis (Pg. 7, Column 2, Lines 22-56 and Pg. 8, Column 1, Lines 1-46) and deliver a specific therapeutic cargo of miRNA (Pg. 8, Column 1, Lines 47-58 and Column 2, Lines 1-52).

The teachings of Luarte et al. were discussed above.

Luarte et al. did not teach providing an exosome bank having the capacity to store and provide all clinical-grade, quality controlled exosomes for therapeutic purposes, as required by Claim 6.

Mora et al. teaches that there is increasing clinical importance in exosomes and describes initiatives to improve current isolation procedures, classification criteria and storage conditions of exosomes in an effort to identify technological demands biobank platforms face for incorporation of exosomes and other extracellular vesicle fractions as valuable biospecimens for research (Pg. 1, Abstract), wherein exosomes have utility as therapeutic vehicles and can be modified by specific targeting/delivery strategies (Pg. 4, Lines 32-49 and Pg. 5, Lines 1-15) and suggests the use of existing biobanks to prepare and store exosomes at a large scale to establish optimal standardized GMP guidelines based on well-annotated quality samples for therapeutic use (Pg. 8, Lines 5- 21 and Fig. 2).

With regard to the limitation of Claim 6, that the exosomes be “provided”, “clinical-grade” and “quality-controlled”, Mora et al. suggests that exosomes be prepared and stored in biobanks for therapeutic use, which the Examiner has interpreted as being available (able to be provided) for therapeutic use.  As medical therapies are generally conducted under clinical conditions, the exosomes are therefore deemed to be “clinical grade” giving the term it’s broadest, reasonable interpretation and lacking any definition in the disclosure.  Mora et al. also suggests the storage of exosomes in biobanks and establishment of optimal standardized GMP (Good Manufacturing Practices) guidelines based on well-annotated quality samples (interpreted as quality control) and therefore meeting the claimed limitation of being “quality-controlled”.

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to combine the method of providing exosomes
engineered to target specific tissues/cells and deliver a therapeutic cargo, as taught by
Luarte et al. with the teaching of Mora et al. of the desirability of bio-banking, clinical grade, quality-controlled exosomes available for therapeutic use for research and therapeutic purposes because this would allow the stable storage of clinically relevant exosomes for later use, such as for therapy.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to have an exosome therapeutic readily stored and available for clinical use or research.  There would have been a reasonable expectation of success in making this combination because Luarte et al. is drawn to the therapeutic use of engineered exosomes and Mora et al. is drawn to the isolation, characterization and storage of clinically relevant exosomes.

Response to Arguments

Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.   The Applicant argues that the claim amendments distinguish the claim over the prior art (Remarks, Pg. 4, Lines 8-9).

This is not found to be persuasive for the reasoning provided in the above new rejections which address the newly added claim limitations.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        06/28/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636